 

Case 1:20-6v-O06523-LAK Boobment 6 Filed C8/24/20 Page 1 of2

AM

Avery Samet

MEMBER NY BAR

August 21, 2020

By ECF

The Honorable Lewis A. Kaplan
United States District Judge
United States Courthouse

500 Pearl Street

New York, New York 10007

INI:

212.5
asamet@amir

 

MEMO ENDORSED

ansCare Corporation),

 

Re:  lLaMonica v. Tilton, et al. (In re Tr
Case Nos. 1:20-cv-06274 and 1:20-cv-06523
Dear Judge Kaplan:

We represent the Appellee and Plair

TransCare Corporation and its affiliated d
referenced above.

The first action (Case No. 20-6274) is
of Fact and Conclusions of Law (the “PFC”)
United States Bankruptcy Court for the South
as well as from the Judgment relying on the
2020 (the “Appeal”). The Appellants are
Defendant Lynn Tilton.

The second action (Case No. 20-6523
Tilton pursuant to Bankruptcy Rule 9033 (thg

The Appeal and the Objection are go
of the same set of operative facts. The Ban
final findings of fact and conclusions of law
findings of fact and conclusions of law with 1

The briefing schedule on the Appeal
initial brief will be due 30 days after the Ban
we believe will occur sometime next week.

Pursuant to a stipulated schedule so-
filed her Objection on August 7, 2020 and PI
Bankruptcy Rule 9033(c), the Bankruptcy Co
there is no reply.)

itiff Salvatore LaMonica, the Chapter 7 Trustee of
ebtors (the “Trustee”), in the two related actions

an appeal from the July 6, 2020 Post-Trial Findings
entered by the Honorable Stuart M. Bernstein of the
jern District of New York (the “Bankruptcy Court”),
PFC entered by the Bankruptcy Court on July 15,
four corporate entities, each wholly controlled by

) is an objection to the same PFC filed by Defendant
> “Objection”).

verned by different standards of review but arise out
kruptcy Court determined that the PFC represented
y with respect to the entity defendants but proposed
respect to Defendant Tilton.

is governed by Bankruptcy Rule 8018. Appellants’
ikruptcy Court transmits the record on appeal, which

ordered by the Bankruptcy Court, Defendant Tilton
aintiff’s response is due September 9, 2020. (Under
furt is authorized to set the schedule on the Objection;

 

131 WEST 35™ STREET, 1
P 212.490.4700 © F 21

2™ FLOOR e NEW YORK, NY 10001
P.497.8222 ¢ www.aminillc.com

 

497.8239
ille.com
 

CASE 1:20-C4. OSS 231LAK Diol

The Honorable Lewis A. Kaplan
August 21, 2020
Page 2

We write because Defendant Tilton fi
an accompanying 18-page addendum which

MAG Fist CyZ4y20 Page2 of2

ed a 99-page brief (Case No. 20-6523, Doc. 3), with
purports to contain her specific objections to the

 

Bankruptcy Court’s findings. (Ex. F). According to Your Honor’s Individual Rules of Practice,

briefs on motions and on bankruptcy appeals

are not to exceed thirty-five pages, while objections

to reports and recommendations of Magistrate Judges are not to exceed twenty pages in length.

We do not believe Your Honor has a rule sp
reports and recommendations.

Given the size of the Objection brief
same trial and same facts, we thought it prude
most efficient way to proceed. In the alternati
for our Objection response.

We thank Your Honor for your attenti
Respectfully submitted,
Avery Samet
Avery Samet

ec: All Counsel of Record

ecifically governing objections to Bankruptcy Coup

and the upcoming appeal briefing arising from the
nt to seek a conference with the Court to discuss the
ve, we respectfully request an equal number of pages

on to this matter.

Granted to the extent that the Trustee may file
a response to the objections iryNo. 20-cv-6523

of up to 99 ne Deniegin all othey respects.
/ |

US.DJ.

Pr >/2e2°

 
